Mr. Justice Clayton.
This was an attachment in the circuit court of Noxubee county, which was quashed upon motion on the part of the defendant. Every point relied on for that purpose, except one, has already been decided by this court, in the case of Lindner v. Aaron & Nelson, 5 How. 585. They are settled to be not sufficient to quash upon motion.
The point not raised in that case is as to the sufficiency of the bond. The bond is in the usual form, but it is given by the agent, binding upon himself, and not professing to bind the principal; security is also given. The words of the statute are: “every judge or justice, before granting any attachment as aforesaid, shall take bond and security from the party for whom the same shall be issued, his or her ageni or attorney, payable to the defend*359ant,” &c. We think a bond given by the agent complies with the requisitions of the statute as substantially as if given by the plaintiff himself. The object was to secure the defendant in the recovery of any costs or damages he might sustain, in consequence of suing out the attachment wrongfully, and that object is as well attained by a bond of the agent as of the principal.
The judgment of the circuit court was erroneous, and is reversed.
Judgment reversed.